[pirs12312019exh1032001.jpg]
Translation of 2. Addendum to Rental Agreement Exhibit 10.32 Addendum No. 2 to
the Rental Agreement dated October 16 / 24, 2018 and Addendum No. 1 dated May
21- 2019 (regarding space in the building Zeppelinstr. 3, 85399 Hallbergmoos)
Hallbergmoos Grundvermögen GmbH (registered in the commercial registry of the
lower court Munich under the no. HRB 220581) Bavariafilmplatz 7, 80231 Grünwald
Represented by the persons indicated by name in the signature line - hereinafter
„Landlord" - a nd Pieris Pharmaceuticals GmbH (registered in the commercial
registry of the lower court Munich under the no. HRB 221043) VAT Identification
No: DE 813177203 Lise-Meitner-Str. 30, 85354 Freising Represented by the persons
indicated by name in the signature line - hereinafter „Tenant" - - Landlord and
Tenant collectively hereinafter „Parties" -



--------------------------------------------------------------------------------



 
[pirs12312019exh1032002.jpg]
Translation of 2. Addendum to Rental Agreement Exhibit 10.32 Preamble: The
Parties have concluded a rental agreement dated October 16 /24, 2018 –
hereinafter: “Rental Agreement” – covering office space, laboratory space and
technical space and parking spaces in the building Zeppelinstr. 3, 85399
Hallbergmoos (hereinafter: “Building”). Within the scope of the extension of the
rental space by the Landlord, the Tenant has commissioned special requests,
which are subject to a charge and which deviate from the previous construction
schedule. In addition, an expansion of the rental space is necessary due to the
current planning. Furthermore, the contractually agreed handover date could not
be met due to construction delays. The Parties wish to clarify the resulting
changes compared to the Rental Agreement plus Addendum no. 1 with this Addendum.
Therefore the Parties agree on the following: 1. Rental Space and Handover 1.1
In addition to the existing rented space, the Landlord shall rent to the Tenant
the cellar room U.17 with a size of approx. 84.02 m² as marked in Annex 1.1 to
this Addendum for the installation of the redundant refrigeration technology.
Room U.27 with a size of approx. 93.65 m² is no longer part of the rented space.
All areas in the basement within the meaning of Sec. 1.2.a) of this Addendum are
outlined in red in Annex 1.1 of this Addendum. 1.2 The rental space in the
object Zeppelinstr. 3 in 85399 Hallbergmoos consequently consists of the
following: a) Technical Space in the lower floor with approx. 520,72 m 2 b)
Office space and laboratory space on the ground floor (MB 11, 12, 13, 14, 16,
17, 18) with approx. 4.273,44 m 2 c) Office space and laboratory space on the
first floor (MB 11, 12, 13, 14, 18) with approx. 3.438,43 m 2 d) Office and
storage space in the second floor (MB 17) with approx. 579,04 m 2 e) Office
space in the third floor (MB11) with approx. 474,14 m 2 f) Office space and
laboratory space on the ground floor (MB 17a) with approx. 331,74 m 2 1.3 All
other agreements regarding the rented areas, in particular in section 2 of
Addendum No. 1, shall remain in full effect and shall apply to the rental of the
basement area U.17 accordingly. 1.4 Sec. 2.11.4 of the Rental Agreement shall be
modified so that the latest date for handing over the rented areas according to
Sec. 1, no. 1.2 lit. a), b), c)., d) and f) shall be February 13, 2020 and the
latest date for handing over the rented areas according to Sec. 1 no. 1.2 lit.
e) shall be May 1, 2020.



--------------------------------------------------------------------------------



 
[pirs12312019exh1032003.jpg]
Translation of 2. Addendum to Rental Agreement Exhibit 10.32 For the sake of
clarification, the Parties note that the rental term for all areas rented shall
start February 13, 2020 and ends with the end of August 13, 2032 pursuant to
Sec. 4.1 of the Rental Agreement. With regard to the amendment of the above
newly regulated latest handover dates, the Parties expressly state that this
does not imply any waiver of rights which may result from a later handover or
its announcement (in comparison to the original rental agreement regulations).
1.5 With regard to room U.27 in the basement, the Parties have agreed that the
Tenant will rent this as a further "extension area" pursuant to Sec. 1.4 a.).
Annex 1.2 to this Addendum No. 2 shows the extension areas with green borders
and the option areas pursuant to Sec. 1.4 b.) with orange borders and replaces
Annex 1.4 to the Rental Agreement. 2. Rent 2.1 Taking into account the rental of
the space specified in Sec.1 of this Addendum, the Parties clarify the Tenant's
obligation to pay the rent as follows: 2.2 The monthly rent, in each time from
handing over the respective areas specified below on shall be: Technical Space
in the lower floor 3.384,68 € Office space and laboratory space on the ground
floor (MB 11,12, 13, 14, 16, 70.298,35 € 17,18) Office space and laboratory
space on the first 54.842,96 € floor (MB 11, 12, 13, 14, 18) Office and storage
space in the second floor 9.220,06 € (MB 17) Office space in the third floor (MB
11) 7.562,53 € Office space and laboratory space on the 5.291,25 € ground floor
(MB 17a) Parking spaces in the basement, 100 pieces 7.500,00 € „monthly basic
rent“ 158.099,83 € advance heating and service charge payments 3,00 €/m²
28.849,59 € Administrative lump-sum 4 % 6.323,99 €



--------------------------------------------------------------------------------



 
[pirs12312019exh1032004.jpg]
Translation of 2. Addendum to Rental Agreement Exhibit 10.32 Monthly total net
amount 193.273,41 € Plus statutory VAT (presently 19%) 36.721,95 € Monthly total
gross amount 229.995,36 € 2.3 All other agreements between the Parties regarding
the rent shall remain fully effective and shall apply accordingly to this
Addendum, in particular the provision regarding the "rent-free period" in Sec.
5.1 of the Rental Agreement. 3. Special Tenant’s Requests 3.1 In accordance with
Sec. 2.10 of the Rental Agreement, the Tenant has commissioned special requests
from the Landlord which are associated with additional costs. The following
special requests shall be carried out by the Landlord. The Tenant shall bear the
costs arising from these requests in the amount specified below. 3.2
Specification of Tenant’s Requests Special Tenant’s Request No. Decision
Net-Costs to be borne Annex to Memorandum by Tenant Addendum Adaptation planning
floor plans 1 28.750,00 € 3.2.1 and expansion to tenants' wishes vestibule and
glass canopy 2b 25.965,15 € 3.2.2 Glass walls and windows 2b 97.427,88 € 3.2.3
Mobile partitions 2b 53.581,31 € 3.2.4 Drywall construction doors 2b 11.735,63 €
3.2.5 Drywall construction ceiling 2c 26.827,21 € 3.2.6 Flooring 3 45.405,36 €
3.2.7 Technical building equipment 4 86.362,10 € 3.2.8 Railing roof 5 19.612,13
3.2.9 Expansion basement 6 19.049,89 3.2.10 Technical building equipment – 9
28.027,55 3.2.11 cold Technical building equipment – 11 46.201,99 3.2.12 special
lightning including dimmer and cabling



--------------------------------------------------------------------------------



 
[pirs12312019exh1032005.jpg]
Translation of 2. Addendum to Rental Agreement Exhibit 10.32 Total net amount
488.946,20 € Plus statutory applicable VAT 92.899,78 € Total gross amount
581.845,98 € The Tenant shall pay the total amount of the costs of the Tenant's
special requests determined above to the Landlord in accordance with Sec. 2.10
within 30 days after proper invoicing. 3.3 With regard to the details of the
changes to the building description and planning associated with the Tenant's
special requests, reference is made in each case to the decision papers,
including their appendices, attached in Volume-Annex 3. 3.4 The Parties agree
that the Tenant shall maintain, service and repair the additional equipment of
the rental object installed in accordance with the Tenant's special requests,
i.e. the vestibule, the glass canopy, the glass walls and windows, the mobile
partitions and doors, in accordance with Sec. 7.3 of the Rental Agreement. All
operating costs resulting therefrom shall be borne by the Tenant. 4. Supplement
to Sec. 7.7.2 of the Rental Agreement 4.1 Due to mandatory technical
necessities, there are lines of the adjacent tenant of the rented area 17 in the
area rented here on 1st floor MB 18. Similarly, there are technical lines for
the rented area of the Tenant in the adjacent area MB 17. In addition to the
provisions under Sec. 7.2.2, however under the obligation to adhere to the
obligations stated therein, the Landlord may enter the rented area in the 1st
floor MB 18, provided that this is necessary for the maintenance, servicing or
repair of this line and in particular of the fire protection flaps located
there. The Landlord shall ensure that the Tenant is given access to the rented
space 17 for maintenance work concerning Tenant’s technical lines in the rented
space 17 under the same conditions. 4.2 In this respect, the Parties expressly
state that the business operations of the Tenant may not be significantly
impaired by this work to the extent possible. The Landlord shall take into
account Tenant’s operational concerns. Necessary expenses incurred by the Tenant
as a result of tolerating the aforementioned measures shall be borne by the
Landlord. The necessary measures shall be announced with an appropriate period
of notice. 5. Miscellaneous 5.1 The Parties are aware that the Rental Agreement
to which this Addendum refers requires the statutory written form of Sec. 126
German Civil Code (“BGB”) due to the fact that its term has a duration of more
than one year according to Secs. 550, 578 (2) BGB. The Parties wish to adhere to
this written form. a) They therefore undertake mutually to perform all acts and
make all declarations necessary to comply with the statutory written form
requirements at the request of either of the Parties at any time.



--------------------------------------------------------------------------------



 
[pirs12312019exh1032006.jpg]
Translation of 2. Addendum to Rental Agreement Exhibit 10.32 b) They
additionally shall not terminate this contractual relationship prematurely on
the grounds of non- compliance with the statutory written form. c) The rights
and obligations stated in lit. a) and lit. b) shall apply not only for this
Addendum, but also for the original agreement and all future amendments, addenda
and other agreements modifying the agreement(s). 5.2 A third party entering into
the contract in accordance with Sec. 566 BGB or by way of a tripartite contract
shall not be bound by the obligations arising from Sec. 3.1; such third party
shall be entitled to the statutory rights without restriction. This shall not
apply in so far as the parts of the contract which do not comply with the
written form requirement were known or should have been known to the third party
prior to its entry into the Rental Agreement, or if the parts not complying with
the written form requirement only came into existence after the third party’s
entry into the Rental Agreement. However, the joining third party shall in any
case be entitled without restriction to the rights arising for the third party
from Sec. 3.1 vis-à-vis the other contracting party. 5.3 The written form shall
also apply to any subsidiary or ancillary agreements, amendments and supplements
to this contract which are not subject to the statutory written form requirement
of Sec. 126 BGB pursuant to Secs. 550, 578 (2) BGB. This written form
requirement can only be waived in writing. Such subsidiary or ancillary
agreements, amendments and supplements have to be expressly identified as such
and signed by representatives of the party expressly authorized. The written
form mentioned in sentence 1 shall not be complied with by declarations made by
e-mail or in electronic form. The Parties agree that no ancillary agreements
have been made. 5.4 Severability Should any provision of this Addendum be
invalid or unenforceable, the validity of the remaining provisions of this
Addendum shall remain unaffected. The Parties shall agree on a provision which
comes as close as possible to the economically intended one in place of the
affected provisions. 6. Survival of Other Rental Agreement’s Provisions Without
prejudice to the provisions agreed in this Addendum, the provisions of the
Rental Agreement including its First Amendment and its annexes, to which
reference is hereby made, shall otherwise remain in force. 7. Addendum’s
Conclusion, Acceptance Period The Party signing this Addendum first shall be
bound by the contractual offer for a duration of eight weeks from receipt of the
offer by the other Party. The acceptance period shall be deemed to have been
observed if the first signing party receives the countersigned Addendum no later
than on the last day of the aforementioned period.



--------------------------------------------------------------------------------



 
[pirs12312019exh1032007.jpg]
Translation of 2. Addendum to Rental Agreement Exhibit 10.32 Annex 1.1 Floor
Plans Annex 1.2 Expansion and option area Annex 3.2.1 Adaptation planning floor
plans and expansion to tenants' wishes Annex 3.2.2 Vestibule and glass canopy
Annex 3.2.3 Glass walls and windows Annex 3.2.4 Mobile partitions Annex 3.2.5
Drywall construction doors Annex 3.2.6 Drywall construction ceiling Annex 3.2.7
Flooring Annex 3.2.8 TGA Annex 3.2.9 Railing roof Annex 3.2.10 Expansion
basement Annex 3.2.11 TGA – cold Annex 3.2.12 TGA – special lightning including
dimmer and cabling For the Landlord: Place, Date: Grünwald, the
__12.02.2019________ Signature: /s/ Christian Lealahabumrung _____ Name:
Christian Lealahabumrung Position CEO For the Tenant: Place, Date: Freising,
__13.02.2020____ Signature: /s/ Hitto Kaufmann __________ Name: Dr. Hitto
Kaufmann Position: Managing Director



--------------------------------------------------------------------------------



 